 QUALITY INN WAIKIKI497Quality Inn Waikiki and Hotel Employees and Res-taurant Employees, Local 5, affiliated withHotel Employees and Restaurant EmployeesInternational Union, AFL-CIO. Case 37-CA-2446December 29, 1989'DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 22, 1989, Administrative LawJudge Burton Litvack issued the attached decisionThe Acting General Counsel filed exceptions and asupporting brief, the Charging Party filed excep-tions and a supporting brief, and the Respondentfiled exceptions and a supporting brief and an an-swering briefThe National Labor, Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions' and toadopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedIn adopting the judge's conclusions, we do not decide that in allcases where a trusteeship is imposed prior to a merger the relevant timesfor comparison in assessing whether continuity of representative existswill be the penod before the trusteeship and the period after the mergerNor do we suggest that we will find a lack of continuity of representativein all cases in which a union is under trusteeship before a subsequentmerger However, the circumstances of this case show that the changesunder the trusteeship were extensive and can be summarized as follows(1) the executive board members, officers, and business agents of Local555 were suspended and Richard Tam (president and secretary-treasurerof Local 5), the appointed trustee, and his administrative assistant, Wil-liam Fuhrmann, conducted all of Local 555 s business, (2) Local 555'sbylaws were suspended and it functioned under the International consti-tution, (3) Local 5's business agents serviced existing Local 555 units, (4)new bargaining units were organized under Local 5, (5) Tam and Fuhr-mann conducted all collective bargaining and all gnevance adjusting in-volving Local 555 units, (6) all of Local 555's assets were transferred toLocal 5, including the office equipment, files, and bank accounts, and (7)the office of Local 555 was closed and moved to Local 5 s office Wealso note that at the time of the merger Local 555 had no more than 500members whereas Local 5 had approximately 10,000, so that the mergergreatly diminished the influence of Local 555's members in union affairs,and that Local 555 had originally been chartered as a result of complaintsthat Local 5, which had previously represented employees of all classesof hotels, did not provide equal representation to employees of class Bhotels such as the Respondent Thus we agree with the judge that thetrusteeship and subsequent merger created sufficiently dramatic changesthat altered the identity of the representing organization to the extentthat It raised a question concerning representation and thus nullified anyobligation that the Respondent had to bargain with the merged entityBecause we find that the changes that occurred here were sufficientlydramatic to raise a question concerning representation, we find It unnec-essary to rely on the judge s conclusions at fn 14 and the accompanyingtext We also find it unnecessary to pass on the judge s conclusions re-garding the reason for the imposition of the trusteeshipWanda L Pate, Esq , for the General CounselBarbara A Petrus, Esq and Michael F Broderick, Esq(Carlsmith, Wichman, Case, Mukai & Ichiki), of Hono-lulu, Hawaii, for the RespondentWilliam A Sokol, Esq (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the Charg-ing PartyDECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge Basedon unfair labor practice charges in the above-captionedmatter filed by Hotel Employees and Restaurant Em-ployees, Local 5, affiliated with Hotel Employees andRestaurant Employees International Union, AFL-CIO(Local 5), on October 29, 1986, the Regional Director ofRegion 20 of the National Labor Relations Board (theBoard), issued a complaint on May 14, 1987, allegingthat Quality Inn Waikiki (Respondent) had engaged inacts and conduct violative ,of Section 8(a)(1) and (5) ofthe National Labor Relations Act (the Act), and orderedthat the allegations therein be scheduled for trial Re-spondent timely filed an answer, essentially denying thecommission of any unfair labor practices and raising cer-tain affirmative defenses Having been scheduled fortnal, I heard the above-captioned matter on August 4through 6, 1987, and June 29, 1988, in Honolulu, HawaiiAt the heanng, all parties had the opportunity to exam-ine and cross-examine witnesses, to offer any relevantevidence, to argue their legal positions orally, and to filepostheanng briefs The latter documents were filed bycounsel for the General Counsel and by counsel for Re-spondent and were carefully considered by me Accord-ingly, based on the entire record, including the posthear-mg briefs and my conclusions as to the testimonial de-meanor of the several witnesses, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a State of Hawaii corporation, with anoffice and place of business located in Honolulu, HawaiiAt all times material, Respondent has operated a hotelwhich provides food and lodgings for guests During the12-month period immediately preceding the issuance ofthe instant complaint, Respondent, in the normal courseand conduct of its above-described business operations,derived gross revenues in excess of $500,000 and pur-chased and received goods and materials valued in excessof $50,000 directly from points outside of Hawaii Re-spondent admits that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActII LABOR ORGANIZATIONRespondent admits that Local 5 is a labor organizationwithin the meaning of Section 2(5) of the Act297 NLRB No 71 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII ISSUESThe complaint alleges that Respondent failed and refused to bargain in good faith with Local 5 the representative for purposes of collective bargaining of certainof its employees in violation of Section 8(a)(1) and (5) ofthe Act by refusing to bargain with and failing to provide information to Local 5 Respondent concedes that ithas engaged in the aforementioned acts and conduct butargues that it has not thereby committed unfair laborpractices inasmuch as the employees in the bargainingunit were not given an adequate opportunity to indicatewhether they wished to be represented by Local 5 andas Local 5 is precluded from representing Respondent semployees because of a conflict of interestIV THE ALLEGED UNFAIR LABOR PRACTICESA Background'From approximately 1938 until 1979 Arthur Rutledgewas the chief executive officer of Local 5 which duringthat time penod, represented certain employees at allclasses of hotels and restaurants in the State of Hawaiiand he also held executive positions in other labor orgamations In 1951 Rutledge founded Unity House Inca nonprofit corporation designed to benefit all past andpresent members and friends of organized labor and assumed the position of president In 1957 Unity Houseconstructed a building partly funded from loans byLocal 5 and various Teamsters Union locals near theWaikiki district in Honolulu and rented office space inthe building to several labor organizations includingLocal 5 In 1972 in order to provide income for itselfUnity House constructed the Waikiki Manna Hotelwhich is located on the ewa end of Waikiki and twoblocks from the beach a corporation Waikiki MannaHotel Inc , was formed to operate the hotel UnityHouse was and remains the sole shareholder in thehotel corporationThe record establishes that Culinary and Service Employees Union Local 555 AFL-CIO (Local 555) waschartered by the Hotel Employees and Restaurant Employees International Union (International) that the applicants for the charter were 25 former members ofLocal 5 and that the International awarded the charterto Anthony Rutledge who is the son of Arthur Rutledgeand who became the administrative agent for Local 555 2The record further establishes that the chartenng of thenew local union resulted from complaints from employees who worked at class B hotels in Hawaii that theywere not receiving an equal level of representation aswas being afforded to employees of class A Hawaiianhotels by Local 5 3 Consequently, Local 555 was given' The background facts•and indeed all those relating to the mergerIssue here•are not in dispute and are taken from the stipulations of theparties and the accompanying exhibits As will become obvious I havenot exhaustively restated the entire background to the instant controversybut rather only those facts relevant to an understanding of what occurred2 While serving in that capacity Anthony Rutledge was also a vicepresident of Local 53 Class A hotels in Hawaii are those which offer numerous amenities topatrons including sundry and specialty shops banquet facilities diningjurisdiction over employees of class B hotels whileLocal 5 retained junsdiction over employees of class Ahotels 4 The record also establishes that both Local 5and Local 555 experienced internal difficulties in the late1970s and that as a result both were placed under trusteeship by the International The trusteeship over Local555 was removed in July 1979 elections were held andnew officers assumed office Also Anthony Rutledgewas ordered by the International to relinquish all hisduties with regard to Local 555 With regard to Local 5by order of a United States district court judge thetrusteeship over that local union was dissolved in 1980Internal union elections were conducted and RichardTam was elected president Immediately upon takingoffice, he fired Arthur Rutledge and Anthony Rutledgefrom their positions in Local 5 and began divesting thelocal union of its ties to Unity House Although nolonger holding office in either of the Hawaiian localunions, Arthur Rutledge remained active in the affairs ofthe International having been given the position of thelatter s main organizer in the State of Hawaii by the International s president Finally in 1981 Arthur Rutledgeresigned as a vice president of the International retainingonly the honorary title of president emeritus of Local 5Subsequent to electing its own officers in 1979, Local555 filed a representation petition with Region 20 of theBoard seeking to represent all the full time and regularlyscheduled employees of the Quality Inn Waikiki 5 OnDecember 1 1980 the Regional Director of Region 20approved a Stipulation for Certification Upon ConsentElection which was entered into by Respondent andLocal 555 and on December 30 1980 a representationelection was conducted in which 64 votes were cast forand 24 votes were cast against Local 555 Respondentfiled objections to the election a hearing was held andon August 6 1982 a hearing officer issued a report onthe objections recommending that they be overruled OnDecember 6 1982 the Board adopted the hearing officer s recommendations and certified Local 555 as thebargaining representative of Respondent s above described employees Following the certification Respondent refused to bargain with the Union and the latter filedunfair labor practice charges with the Board on January17 1983 Respondent admitted its refusal to bargain butasserted that Local 555 was not qualified to represent itsemployees inasmuch as there existed conflicts of interestrooms a lavish decor and cater to a higher priced market The class Bhotels are those which do not have all the amenities of a class A hoteland cater to a lower priced market one in which patrons desire a sunpler place just to str4 The chartering of a second local union and the diminishing of its juindiction does not seem to have resulted in animosity between Local 5and Local 555 Thus Local 5 provided bookkeeping secretarial and telephone services to Local 555 and loaned money to It as the latter cornmenced operations5 There is no dispute that both the Waikiki Marina Hotel and the Quality Inn Waikiki are class B Hawaiian hotelsRespondent is located at the Diamond Head end of Honolulu s Waikikidistnct According to Jame Mishima the director of sales the hotel has451 rooms including 190 partial kitchenettes and rates range from $43to $87 per night The hotel s amenities include daily maid service twoswimming pools a lobby coffeeshop a cocktail lounge a sundry shopthree meeting rooms televisions with in house movies air conditioning inall rooms and coin operated laundry facilities QUALITY INN WAIKIKI499based on Local 555's ties to Local 5 and to Unity House,the sole stockholder in an assertedly competing hote1,6and on the relationship between Anthony Rutledge andArthur Rutledge On September 17, 1984, in Quality InnWaikiki, 274 NLRB 1 (1984), the Board ruled that Re-spondent's defenses were without merit and that its refus-al to bargain with Local 555 was violative of Section8(a)(1) and (5) of the Act During the pendency of theunfair labor practice proceeding before the Board, in De-cember 1983, the general president of the Internationalplaced Local 555 under trusteeship and appointed Rich-ard Tam, the president and secretary-treasurer of Local5, as the trustee and responsible for conducting the busi-ness affairs of Local 555 Thereafter, Respondent filed apetition for review with the Ninth Circuit Court of Ap-peals, and the Board cross-applied for enforcement of itsorder On March 4, 1986, in Quality Inn Waikiki vNLRB, 783 F 2d 1444 (9th Cir ), the court denied Re-spondent's petition and granted the Board's cross-peti-tion During the pendency of the matters before theNinth Circuit Court of Appeals, effective on November1, 1985, Local 5 and Local 555 merged under theformer's nameIn letters dated May 9 and 12, 1986, Local 5 requestedthat Respondent bargain with it and that Respondentprovide it with the following information (1) names ofall bargaining unit employees along with social securitynumbers, dates of hire, and current job classifications andwage rates, (2) job descriptions for all bargaining unitjob classifications, (3) documents, including descnptions,cost breakdowns, eligibility, and plan summaries for anyhealth and welfare, pension, pi ofit-shanng, and other em-ployee benefits programs, and (4) copies of house rules,department rules, and any other rules governing employ-er-employee or employee-customer relations The forego-ing requests for bargaining and for information were reit-erated in letters to Respondent and/or Respondent'scounsel, dated August 21 and September 25, 1986 Re-spondent acknowledges receipt of the foregoing lettersSubsequently, by letter dated October 23, 1986, SamuelK Suehiro, Respondent's general manager, informedLocal 5 that Respondent was under no obligation to rec-ognize or to bargain with Local 5 Further, Respondentconcedes that it has failed and refused to provide the re-quested information to Local 5 Finally, with regard tothe foregoing, the parties stipulated that the information,requested by Local 5, specified in the letters dated May9 and 12, 1986, is necessary and relevant to Local 5'sperformance as the exclusive collective-bargaining repre-sentative of Respondent's employees, provided thatLocal 5 is determined to be the successor to Local 555sufficient to assume the latter's status as the exclusivebargaining representative for the appropriate unit of Re-spondent's employees and that Local 5 is not disqualified6 The Waikiki Marina hotel, according to James Lloyd Walter, thepresident and treasurer of Waikiki Marina Hotel, Inc , has 323 rooms, allwith kitchenettes except 21, and room rates, during 1987, ranged from$42 to $84 per night The hotel's amenities include daily maid service,televisions with a pay movie service, central air-conditioning, a pool, arestaurant, a cocktail lounge, laundry services, a meeting room, and nolobby shopsfrom representing Respondent's employees because of ex-isting conflicts of interestB The Trusteeship and the Merger1 The facts. As set forth above, the International imposed a trustee-ship on Local 555 in December 1983, and Richard Tam,the president and secretary-treasurer of Local 5, was ap-pointed by the general president of the International asthe trustee over Local 555 and as the individual responsi-ble for its business operations As to why the trusteeshipwas instituted, the record is unclear, however, thereexists cause to conclude that the subsequent merger ofthe two local unions may well have been a significantfactor In this regard, the attorney for Local 5, who wasnot counsel in December 1983, represented at the hear-ing that "my understanding was that the merger wascontemplated" and that the "intermediate step of [trust-eeship]" was undertaken "in an effort to assure that therewould be full, complete continuity that would not besubject to challenge" While Anthony Rutledge,who was elected to the position of financial secretary-treasurer of Local 5 on January 26, 1986, denied thatsuch was an underlying rationale for trusteeship, he of-fered no other explanation 7 In any event, prior to De-cember 1983, Local 555 operated as a standard, fullyfunctioning labor organization Thus, it was governed byan executive board and officers, all of whom were elect-ed by the membership, and an elected secretary-treasurerwas responsible for the local union's day-to-day businessaffairs, including collective bargaining and grievance ad-justing Further, Local 555 operated under internalbylaws, employed business agents to service representedbargaining units and to organize new ones, maintained itsown offices and records, and had its own bank accountsAlso Local 555 was signatory to several collective-bar-gaining agreements with Hawaiian class B hotels and ap-pointed trustees to various contractually establishedfringe benefit trust funds Finally, with regard to con-tract ratification and strike authorization, each separatebargaining unit was responsible for ratifying contractswith its employer and for authorizing strikesUpon the imposition of trusteeship, while the Boardconcluded that Local 555 remained a viable labor organi-zation within the meaning of the Act, it appears thatLocal 555 was all but subsumed by Local 5 Thus, therecord establishes that the executive board members, of-ficers, and business agents of Local 555 were "suspend-ed" on the imposition of the trusteeship 8 In their stead,7 In Watkaz Plaza Hotel, 284 NLRB 23 (1987), in which the Boardadopted an administrative law judge s decision that Local 555 remained alabor organization within the meaning of Sec 2(5) of the Act whileunder trusteeship, there is scant discussion of the reason for the trustee-ship except to the extent that formal charges were lodged against thelocal pursuant to the International s constitution There is no discussionas to who did so or why the charges were filed8 284 NLRB 23 The suspension notice covered Local 555 'employ-ees,' presumably including its clerical staffAccording to Elwood Mott, the research coordinator for Local 5, noexecutive board members or officers of Local 555 have since been electedto office in Local 5, however, the former president of Local 555, PaulVillarvel, subsequently was given a job as a business agent with Local 5 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe appointed trustee Tam and his administrative assist-ant, William Fuhrmann, conducted and were responsiblefor the business operations of Local 555 To this end,business agents, employed by Local 5, were assigned toservice the existing Local 555 bargaining units,• any newbargaining unit organizing by these individuals was con-ducted under the banner of Local 5, notwithstanding theprior Local 555 work jurisdiction Also Tam and Fuhr-mann conducted all collective bargaining and all griev-ance adjusting involving the former Local 555 bargain-ing units In addition to the foregoing, the bylaws ofLocal 555 were suspended, control over the funds andassets of the latter, including its office equipment, files,and bank accounts, was transferred to Local 5, the Local555 office was closed, and all its business operationswere conducted from the office of Local 5 With regardto existing Local 555 collective-bargaining agreements,there were no changes made in the structures of the con-tractually established fringe benefits trust funds Also, in-dividual Local 555 bargaining units retained the rights toratify contracts and to authorize strikes, and all member-employees of Local 555 were placed on the Local 5mailing list Finally, with the Local 555 bylaws nolonger in effect, the trustee Tam afforded its membersthe same rights and privileges of membership as was af-forded to Local 5's own members with internal unionprocedures governed by the International constitutionRegarding the merger of Local 555 and Local 5, therecord reveals that the plan for such was conceived byLocal 5 without input from any of Local 555's formerleaders According to Elwood Mott, the proposal for themerger was made by Richard Tam and was immediatelygiven to the executive board of Local 5 for its approvalsometime late in 1984 Thereafter, the details of themerger proposal were set forth in the Local 5 newsletter,which was mailed to all those on its mailing list, includ-ing the members of Local 555, and the agenda for theJanuary 1985 membership meeting, which was also setforth in the newsletter, included the merger as a topicfor discussion Mott testified that the subject of the pro-posed merger was raised and discussed at the meetingand that members of Local 555 not only attended butalso participated in the discussion The merger vote wasscheduled for May 28, 1985, between January and May,according to Mott, the merger was the subject of articlesin the Local 5 February/March and April newslettersand was a topic for discussion at one other Local 5 gen-eral membership meeting to which Local 555 memberswere invited to attend An election committee, on whichfour Local 555 members served, was established to over-see the conduct of the merger election Having sched-uled the date, Local 5 prepared notices, setting forth thedate, times, and locations of the voting, which was to beby secret ballot, and, in some instances, a sample ballotThe election notices were either sent or delivered to theLocal 555 bargaining units in March or April, and thenotices for the Local 5 bargaining units were given tothe business agents, who were assigned to the bargaining9 According to Mott they were paid for the time they spent with 555units from Local 555 funds by the Trustee The time they spentworking on Local 5 business they were paid by Local 5''units for posting at the unit locations The Local 5 mem-bership was to vote en masse by mail, while the membersof Local 555 were to vote either by mail or at theirplaces of employment For the Local 555 bargainingunits, balloting was conducted on-site on May 28, 1985,at the Callahan Kahala Mall, Hawaii Dynasty Hotel,Kukui Plaza, Mall Management, Pacific Grand Hotel,Pearl City Tavern, Trattoria Restaurant, and WaikikiResort Hotel and by mail for employees at the Whaleron Kaanapali Beach, YWCA-Kokokahi, YWCA-Rich-ards Street, YWCA-Fernhurst, and the Plaza Hotel Asstated above, the balloting for the merger vote by Local5 bargaining unit employees was conducted by mall Thetally of ballots for Local 5 established that 2391 voteswere cast for and 380 against the merger, the tally ofballots for Local 555 established that 244 votes were castin favor of and 6 against the merger proposal 10 Byletter dated June 10, 1985, Tam notified the Internationalgeneral president of the merger election results, by letterdated October 15, the general president notified Tamthat the International had approved the merger" ofLocal 5 and Local 555 and had issued an order for themerger to become effective on November 1, 1985 Final-ly, all employers, with whom Local 555 had existing col-lective-bargaining agreements as of that date, were in-formed of the merger and, according to Mott, none re-fused to recognize the merged entity, Local 5, as the bar-gaining representative of its employeesAs stated above, it appears that the integration of theLocal 555 operations with those of Local 5 occurred atthe time of the imposition of trusteeship in December1983 Indeed, it might justifiably be argued that themerger merely confirmed legally what existed in actual-ity In this regard, Elwood Mott, when asked to consid-er, from a Local 555 member's standpoint, when themost significant changes occurred, testified, "The biggestchange was at the imposition of trusteeship" Thus, incomparing the time period - immediately following themerger with that which preceded it under trusteeship,the existing leadership of Local 5 remained in office andresponsible for the business operations of the mergedentity, the former Local 555 bargaining units continuedbeing serviced by the same Local 5 business agents,members' rights and privileges remained the same, withthe former Local 555 membership becoming subject tothe bylaws of Local 5, grievance handling and collectivebargaining remained under the control of Richard Tam,and contract ratification and strike authorization proce-dures remained the same†the responsibility of the indi-vidual bargaining units Finally, notwithstanding theirobviously diluted ability to elect representatives support-ive of their interests, subsequent to the merger, formerLocal 555 members were permitted to vote in elections1• There is no dispute that the employees of Respondent were not per-mitted to vote in the merger election According to Elwood Mott, suchresulted from the fact that Quality Inn had no 555 members We had nocontract with Quality Inn Quality Inn has never recognized the Union" At the time of the merger, Local 5 had over 10,000 member-em-ployees, while the membership of Local 555 was no more than 500 em-ployees QUALITY INN WAIKIKI501for officers and members of the executive board of Local52 AnalysisIn conjunction with Section 9(a) of the Act, Section8(a)(5) of the Act provides that it shall constitute anunfair labor practice for an employer to refuse to bargaincollectively with the exclusive representative for the pur-pose of its employees With regard to the merger of theexclusive bargaining representative with another labororganization and the employer's duty to bargain with themerged entity, the Board has long held that the bargain-ing obligation continues "when it is shown that the mem-bers of the constituent unions were given an opportunityto consider and vote on the proposed change through ademocratic process and when the identity of the repre-sentative remains essentially unchanged" F W Wool-worth Co, 285 NLRB 854, 855 (1987), Ventura CountyStar-Free Press, 279 NLRB 412 (1986) 12 As to theformer condition, "in assessing the adequacy of the op-portunity to vote on [merger], the Board has traditional-ly examined whether due-process safeguards have beenmet," such as whether employees were given sufficientnotice of the pending election and an adequate opportu-nity to discuss it and whether "precautions" were under-taken to ensure the secrecy of the ballot May Depart-ment Stores Co, 289 NLRB 661 (1988)Herein, Respondent contends that the minimal -stand-ards of due process were lacking in the instant mergerelection inasmuch as its employees were denied the op-portunity to vote and as Local 555's members, who werepermitted to vote, "were not properly informed regard-ing the merger election" Regarding Respondent's initialcontention, there is no dispute that its employees werenot permitted to vote in the merger election as nonewere members of Local 555 as of the date of the elec-tion In NLRB v Food & Commercial Workers Local 1182(Seattle-First National Bank), 475 U S 192 (1986), the Su-preme Court ruled on the Board's longstanding policy inmerger and affiliation elections, that so-called members-only elections violated the minimal standards of dueprocess and negated the validity of such elections, hold-ing that the Board had "no authority to prescribe inter-nal procedures for [unions] to follow in order to invokethe Act's protections" and that, therefore, "the Board ex-ceeded its authority under the Act in requiring that non-union employees be allowed to vote before it wouldorder the employer to bargain" Respondent asserts thatthe foregoing decision is not controlling as the bargain-ing unit in Seattle-First Natrona! Bank consisted of unionand nonunion members, with only the former being al-lowed to vote, and none of Respondent's employeesvoted Contrary to Respondent's attempt to distinguishthis matter from Seattle-First National Bank, the Boardhas broadly Interpreted the Supreme Court's decision,concluding that "nonmembership of the employees of the12 It is clear that, whether the issues raised involve a petition foramendment of certification based on affiliation or merger of labor organi-zations or an employer s continuing obligation to bargain in such circum-stances, the legal principles are the same Hammond Publishers, 286NLRB 49 (1987), Action Automotive, 284 NLRB 251 fn 15 (1987)Respondent and their lack of participation in [a] mergerdecision is not a basis for limiting or denying a bargain-ing order" Potters' Medical Center, 289 NLRB 201, 202(1988), F W Woolworth Co, supra Accordingly, Re-spondent's argument, in this regard, is without meritConcerning the second due-process contention, that,prior to the voting, the Local 555 members were notproperly informed about the proposed merger, therecord reveals that the proposed merger between Local5 and Local 555 was announced in a 1984 Local 5 news-letter, copies of which were mailed to all Local 555members, that, in the same newsletter, the agenda for theJanuary 1985 monthly meeting was pnnted and includedwas discussion of the merger, that, at the January meet-ing, the merger was, in fact, a topic of discussion, withLocal 555 members participating, that articles about themerger appeared in the Local 5 February/March andApril newsletters, and that the merger was discussed atthe Local 5 Apnl 1985 membership meeting The Boardhas held that "what is relevant in these situations iswhether there was sufficient opportunity for discussion,rather than the actual extent and substance of the discus-sion" State Bank of India, 262 NLRB 1108 (1982) Con-trary to Respondent, I believe that the foregoing ade-quately establishes that the respective members of Local5 and Local 555 received clear notice of the proposedmerger and had sufficient opportunities, prior to the dateof the election, both at Local 5 membership meetingsand among themselves, to discuss it, and Respondentpresented no evidence that Local 555 members were notafforded a reasonable opportunity to discuss the mergerissues 13 Therefore, I find Respondent's other due proc-ess argument to be without mentTurning to the Board's second condition for finding acontinuing bargaining obligation subsequent to themerger of two labor organizations, the so-called continui-ty of representative requirement, we must seek "to deter-mine whether the changes are so great that a new orga-nization has come into being•one that should be re-quired to establish its status as a bargaining representa-tive through the same means that any labor organizationis required to use in the first instance" Western Commer-cial Transport, 288 NLRB 214, 217 (1988) In Seattle-FirstNational Bank, supra, the Supreme Court recognizedthat a question concerning representation may be raisedwhen dramatic changes in the resultant labor organiza-tion arise from, as in that case, an affiliation vote but de-clined to specifically pass upon the raised continuity ofrepresentative issues In light of the language of theCourt, the Board, in May Department Stores Co, supra,Garlock Equipment Co, 288 NLRB 302 (1988), and West-ern Commercial Transport, supra, established new guide-lines for the above determinations Noting that the Su-preme Court "did not intend to preclude the Board frominquinng into the continuity of representative" issue, theBoard concluded, at least with respect to the continuityfactor, that "the general test for determining whether thela There can be no question that the burden of establishing irregular-ities in the conduct of the election fell squarely' on Respondent provingthat including there was a lack of opportunity to discuss the mergerIssues Insulfab Plastics, 274 NLRB 817, 821 (1985) 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD[merger] of a bargaining representative with anotherlabor organization raises a question concerning represen-tation is whether the [merger] produces a change that is'sufficiently dramatic to alter the union's identity " MayDepartment Stores, supra at 665, Garlock Equipment,supra, Western Commercial Transport, supraIn continuity of representative cases, the standardBoard approach to assessing the extent of change in thebargaining representative is to compare and contrast thepre- and post-merger representative, weighing such fac-tors as the continued leadership responsibilities of the ex-isting union officials, the continued responsibilities ofbusiness agents for the various bargaining units, the per-petuation of membership rights, the qualifications forholding office, the extent of executive board activity, thedues structure, the frequency of membership meetings,the continuation of the manner in which contracts arenegotiated and administered and grievances adjusted, andthe preservation of the certified representative's physicalfacilities, books, and assets Western Commercial Trans-port, supra In considering the foregoing factors, counselfor the General Counsel argues that I should restrict myanalysis to the bargaining representative as it existedprior to the merger (thereby viewing Local 555 undertrusteeship) and to the representative as it existed imme-diately subsequent to the merger (Local 5) Arguing tothe contrary, counsel for Respondent contends that "therelevant time period is immediately prior to the trustee-ship and after the merger" Under the latter approach, Iwould be able to view Local 555 as it existed when certi-fied by the Board as the bargaining representative of Re-spondent's employees and contrast it with Local 5 subse-quent to the merger Having considered the sagacious ar-guments of respective counsel and the record as a whole,in view of what I perceive as the peculiar factual matrixinvolved here, I am persuaded that the position of Re-spondent is the more valid oneThat conclusion is based on several considerations Atthe outset, in agreement with Respondent's counsel,there exists no Board case precedent to instruct me as tothis particular continuity of representative problem InCharlie Brown's, 271 NLRB 378 (1984), the issue ofwhether trusteeship represented a "change in structure"sufficient enough to find that a petitioning union couldnot be certified as a bargaining representative was raised,but the Board declined to "address here the effect oftrusteeship alone on the representative status of a labororganization" Id at fn 3 Without precedent, I remaincognizant of the admonition of the Board in continuityof representative cases that the paramount concern iswhether the change in structure in the bargaining repre-sentative is reflective of employee desires Newspapers,Inc , 210 NLRB 8, 10 (1974) Here, the facts are that nei-ther Respondent's employees nor, for that matter, anyemployee-member of Local 555 had an opportunity toexpress his approval or disapproval of the imposition ofthe trusteeship in December 1983, and Respondent's em-ployees, of course, were not permitted to vote on thesubject of the merger with Local 5 in May 1985 There-fore, there is no way of ascertaining whether the changesin structure were reflective of the desires of Respond-ent's employees 14 Next, Elwood Mott conceded that,from the standpoint of Local 555's employee-members,"the biggest change was at the imposition of trusteeship"and not at the point of merger I cannot emphasizeenough the significance of this concession, for other thanthe Charging Party's counsel's representation that thetrusteeship was designed and intended to facilitate thesubsequent merger, there exists not a scintilla of recordevidence or anything in Waikiki Plaza Hotel, supra, as toother underlying rationale for imposition of the trustee-ship In this regard, one is immediately impressed by thefacts that the appointed trustee, Richard Tam, was thechief operating officer of Local 5, the subsequent mergerpartner, and that officers and agents of Local 5 con-trolled and were responsible for all aspects of the oper-ation of Local 555 Accordingly, emphasis must be givento the bargaining representative as it existed in the pre-trusteeship time period as being that which was most re-flective of the desires of Respondent's employees Coun-sel for the General Counsel argues that the trusteeship isan irrelevant consideration inasmuch as the Board foundLocal 555 to have been a viable labor organization whileunder trusteeship in Waikiki Plaza Hotel and as Respond-ent failed to challenge the validity of the trusteeship AsI must, I accept Waikiki Plaza Hotel as res judicata as tothe status of Local 555 as a labor organization whileunder trusteeship, however, that is not the issue here nordoes such ever appear to be an Issue in continuity of rep-resentative cases Rather, I believe the relevant concernto be the existence of structural changes within the labororganization which may or may not have the effect ofaltering the identity of the certified or recognized bar-gaining representative so as to no longer reflect or com-port with the desires of the employees Therefore, thefact that Local 555 remained a viable labor organizationunder trusteeship is not of import to my analysis hereBased on the foregoing, I conclude that a determinationof Respondent's continuing obligation to bargain necessi-tates a comparison of Local 555 prior to the impositionof trusteeship to that labor organization which fesilltedfrom the trusteeship and subsequent merger of the localand Local 5In so doing, I find most significant the distinction inthe nature of the two labor organizations Thus, until themid-1970s, Local 5 was the sole bargaining representa-tive for Hawaiian hotel and restaurant employees Atthat time, in recognition of the divergent interests of em-ployees of Hawaiian class A and class B hotels and theconcerns of employee-members of the latter class ofhotels that Local 5 was not adequately representingthem, a new local union, Local 555, was chartered andgiven jurisdiction over class B hotel workers In myview, what essentially emerged from the 1985 mergerwas the same labor organization which existed prior tothe chartering of Local 555 Thus, Respondent's employ-ees, who initially were represented by a labor organiza-tion which had exclusive jurisdiction over employees of14 As set forth above, Local 5 clearly was legally justified in refusingto permit Respondent s employees, who were not Local 555 members, toparticipate in the merger vote I merely point out that their failure tovote makes It rather unclear as to the employees desires QUALITY INN WAIKIKI503class B hotels such as Respondent and was comprised ofemployee-members with similar concerns, would un-doubtedly be represented, I believe, by a labor organiza-tion less responsive to their concerns That such a viewis correct is seen from the fact that of the merged Local5 membership of approximately 10,700 employees onlybetween 400 and 500 are employees of class B hotelsNext, prior to the institution of trusteeship in December1983, Local 555 functioned as a typical labor organiza-tion with governing bylaws, an executive board, electedofficers and leaders, office employees, and business rep-resentatives, whose responsibility was to service the em-ployees of the several constituent bargaining units Fur-ther, Local 555 operated from its own office facility, hadoffice equipment, records, and assets, and had designatedindividuals who were responsible for collective bargain-ing and grievance adjustingIn stark contrast, what emerged from the trusteeshipand subsequent merger and now seeks to continue to rep-resent Respondent's employees is a labor organization,Local 5, which bears scant, if any, resemblance to thatwhich was certified as their bargaining representativeThus, in addition to the vast difference in size and theconcomitant diminution of influence of former Local 555members over the internal union affairs and policies ofLocal 5 (Pacific Southwest Container, 283 NLRB 79, 80(1987)), the governing bylaws of Local 555 was initiallysuspended and subsequently superseded by that of Local5, while the former Local 555 president is employed as abusiness agent, none of the elected officers or executiveboard members of Local 555 holds an elected or appoint-ive official position in Local 5, while the individual bar-gaining units continue to ratify their own collective-bar-gaining agreements, Local 5 officials are responsible forcollective bargaining and grievance adjusting, and Local5 business representatives service the former Local 555bargaining unit employee-members Moreover, Local555's office is no longer utilized for union business withall such activities conducted from Local 5's office, allLocal 555 have been transferred to the controlof•and are held in the name of•Local 5, and all ofLocal 555's administrative and membership records areunder the control of Local 5 In short, by dint of thetrusteeship and merger, an entirely different labor organi-zation seems to have been substituted for the certifiedbargaining representative Garlock Equipment Co, supraAccordingly, "the fundamental character of the repre-senting organization [was altered] as a result of the[trusteeship and subsequent merger] these circum-stances constitute dramatic changes" so as to raise aquestion concerning representation and nullify any obli-gation Respondent had to bargain with the mergedentity Seattle-First National Bank, supra, Western Com-mercial Transport, supra, Garlock Equipment Co, supra,Pacific Southwest Container, supra 15 In these circum-stances, Respondent was under no obligation to respondto Local 5's requests for information and, by so acting,engaged in no conduct violative of Section 8(a)(1) and(5) of the ActCONCLUSIONS OF LAW1 Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act2 Local 5 is a labor organization within the meaningof Section 2(5) of the Act3 Respondent has not engaged in any conduct viola-..live of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERIt is ordered that the complaint be dismissed in its en-tirety15 In these circumstances, I need notŠand do notŠdecide the conflict-of-interest issues raised by Respondentle If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-pose%